Exhibit 10.20 CSG Systems International, Inc. 4.25% Senior Convertible Notes due 2036 PURCHASE AGREEMENT March 9, 2016 Stifel, Nicolaus & Company, Incorporated 787 Seventh Avenue 11th Floor New York, NY 10019 RBC Capital Markets, LLC Three World Financial Center 200 Vesey Street 10th Floor New York, NY 10281 As Representatives of the several Initial Purchasers listed in Schedule 1 hereto Ladies and Gentlemen: CSG Systems International, Inc., a Delaware corporation (the “Company”), proposes to issue and sell to the several initial purchasers listed in Schedule 1 hereto (the “Initial Purchasers”), for whom you are acting as representatives (the “Representatives”), $200,000,000 principal amount of its 4.25% Senior Convertible Notes due 2036 (the “Firm Securities”) and, at the option of the Initial Purchasers, up to an additional $30,000,000 principal amount of its 4.25% Senior Convertible Notes due 2036 (the “Option Securities”) solely to cover over-allotments, if any, if and to the extent that the Initial Purchasers shall have determined to exercise the option to purchase such 4.25% Senior Convertible Notes due 2036 granted to the Initial Purchasers solely to cover over-allotments, if any, in Section ‎2 hereof.The Firm Securities and the Option Securities are herein referred to as the “Securities”.The Securities will be convertible into cash, shares (the “Underlying Securities”) of common stock of the Company, par value $0.01 per share (the “Common Stock”) or a combination of cash and Underlying Securities at the Company’s election.The Securities will be issued pursuant to an Indenture to be dated as of the date of initial issuance of the Securities (the “Indenture”) between the Company and The Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”).
